DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 31-33, 35, 37-40, 42, 44, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0260398) in view of Guo et al. (US 2018/0084546) and Kim et al. (US 2020/0235871, relying on the provisional application 62/556,503).
Regarding Claim 31, Jiang teaches a method performed by a User Equipment (UE) for managing Time Alignment (TA) for Uplink (UL) transmissions between the UE and a network node in a wireless communications network ([0002] A base station may control a time advance of each TAG through a Timing Advance Command (TAC) to maintain Uplink (UL) synchronization. Each TAG may be associated with a time alignment timer. After the time alignment timer expires, it may be considered that UL synchronization is not implemented for each serving cell in the TAG), wherein the network node serves a cell comprising at least a first UL carrier and a second UL carrier ([0038] After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier), the method comprising:
configuring the UE with a first TAG configuration for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs 
configuring the UE with a second TAG configuration for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively),
activating at least one of the first and second TA configuration for the UE ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
However, Jiang does not teach configuring the UE with a first TA configuration and configuring the UE with a second TA configuration, each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity.
In an analogous art, Guo teaches configuring the UE with a first TA configuration and configuring the UE with a second TA configuration ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with 
The combination of Jiang and Guo does not teach each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity.
In an analogous art, Kim teaches each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity ([0242] The TA granularity may be configured for each SCS of each TAG; [0319] A TA granularity for the first TAG and the second TAG may be configured based on the maximum subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Jiang’s method so that it is capable of efficiently supporting carrier aggregation (CA) in new radio (NR) by defining a method of determining various requirements, TA granularity, and a TA maximum value for supporting a timing advance (TA) or multiple TAs. Thus, the flexibility and performance of the system is improved.

Regarding Claim 32, the combination of Jiang, Guo and Kim, specifically Jiang teaches the wireless communications network is a New Radio (NR) communications system ([0038] a SUL carrier may be a low-band carrier, and a New Radio (NR) carrier is a high-band carrier) and wherein the second UL carrier is a Supplementary UL (SUL) carrier ([0038] A SUL carrier is configured for UL coverage enhancement, and it is determined by discussions that a SUL carrier may not become an independent cell and, 

Regarding Claim 33, the combination of Jiang, Guo and Kim, specifically Jiang teaches any one out of: only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, or at least both the first TA configuration and the second TA configuration are active simultaneously ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).

Regarding Claim 35, Jiang does not teach at least both the first TA configuration and the second TA configuration are active simultaneously, and wherein the first UL carrier is configured with a first Time Alignment Timer (TAT) and the second UL carrier is configured with a second TAT, which first TAT and second TAT run simultaneously.
In an analogous art, Guo teaches at least both the first TA configuration and the second TA configuration are active simultaneously ([0089] apply the Timing Advance Command for the indicated TAG; [0090] start or restart the timeAlignmentTimer associated with the indicated TAG; [0274] the UE maintains multiple timing advance values for a cell simultaneously; [0286] the UE could be able to maintain multiple timing advance values simultaneously. Maintaining a timing advance value means that the UE could apply the timing advance value to adjust timing of UL transmission), and wherein the first UL carrier is configured with a first Time Alignment Timer (TAT) and the second UL carrier is configured with a second TAT, which first TAT and second TAT run 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that UE is capable of maintaining multiple timing advance values associated with multiple network nodes in a cell simultaneously. Unnecessary waste of some resources (e.g., resources for UL data transmission or UL reference signals) can be reduced. Procedure to acquire timing advance value with absolute value can be improved (Guo [0293]).

Regarding Claim 37, Jiang does not teach receiving first TA configuration data and second TA configuration data from the network node, and wherein configuring the UE with the first TA configuration is performed based on the first TA configuration data, and wherein configuring the UE with a second TA configuration is performed based on the second TA configuration data.
In an analogous art, Guo teaches receiving first TA configuration data and second TA configuration data from the network node, and wherein configuring the UE with the first TA configuration is performed based on the first TA configuration data, and wherein configuring the UE with a second TA configuration is performed based on the second TA configuration data ([0084] The value of the timer associated to a pTAG of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.

Regarding Claim 38, Jiang teaches a method performed by a network node for managing Time Alignment (TA) for Uplink (UL) transmissions between a User Equipment (UE) and the network node in a wireless communications network ([0002] A base station may control a time advance of each TAG through a Timing Advance Command (TAC) to maintain Uplink (UL) synchronization. Each TAG may be associated with a time alignment timer. After the time alignment timer expires, it may be considered that UL synchronization is not implemented for each serving cell in the TAG), wherein the network node serves a cell comprising at least a first UL carrier and a second UL carrier ([0038] After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier), the method comprising:
obtaining a first TAG configuration data for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration 
obtaining a second TAG configuration data for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively),
sending the first TAG configuration data and the second TAG configuration data to the UE ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively), and
activating at least one of a first TA configuration based on the first TA configuration data and a second TA configuration based on the second TA configuration data for the UE ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
	However, Jiang does not teach obtaining a first TA configuration data, obtaining a second TA configuration data, sending the first TA configuration data and the second TA configuration data, each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance granularity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.
The combination of Jiang and Guo does not teach each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance granularity.
In an analogous art, Kim teaches each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Jiang’s method so that it is capable of efficiently supporting carrier aggregation (CA) in new radio (NR) by defining a method of determining various requirements, TA granularity, and a TA maximum value for supporting a timing advance (TA) or multiple TAs. Thus, the flexibility and performance of the system is improved.

Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 33.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in Claim 37.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 38.
.

Claims 34, 41, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Guo et al., Kim et al. and Jung et al. (US 2011/0310845).
Regarding Claim 34, Jiang teaches wherein only one TA configuration out of the first TA configuration and the second TA configuration is active at a time ([0053] in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
However, the combination of Jiang, Guo and Kim does not teach wherein the method further comprises any one or more out of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active, when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active, and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Jung teaches wherein the method further comprises any one or more out of:
when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active ([0082] After 
when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active ([0082] After reception of the handover command, the terminal usually reset a MAC configuration (or a MAC setting). Here, the resetting of the MAC configuration further includes a reset of the TAT. Thereafter, the terminal may attempt to access to the target cell in accordance with the MAC configuration included in the handover command; [0084] the terminal may set or configure lower layers (L1/L2/L3) accordance with a radio resource control (RRC) configuration included in the handover message. In this step, the time alignment timer (TAT) is configured and the TAT may start to run), and
activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration ([0082] After reception of the handover command, the terminal usually reset a MAC configuration (or a MAC setting). Here, the resetting of the MAC configuration further includes a reset of the TAT. Thereafter, the terminal may attempt to access to the target cell in accordance with the MAC configuration included in the handover command; [0084] the terminal may set or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jung’s method with Jiang’s method in order to effectively perform a handover procedure in a wireless communication system (Jung [0024]). Moreover, the uplink synchronization can be seamlessly set up in the target cell, and thus the user experience can be improved.

Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 34.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 34.
Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in Claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 2019/0253992) teaches method for performing uplink synchronization in wireless communication system.
Marinier et al. (US 2020/0045659) teaches method for maintaining time alignment with multiple uplink carriers.
Farmanbar et al. (US 2020/0100201) teaches method of timing advance in NR.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413